Per Curiam.
This case was tried as a suit in equity in which Luckey as plaintiff was asking specific performance and the Wrights as defendants were asking for a rescission of a contract. The controversy was over the purchase price of a house and lot; the defendants seeking to recover the amount paid and the plaintiff seeking the balance of the purchase price. The trial court entered a judgment in favor of the plaintiff and decreed that an order of sale should issue if the judgment were not paid. The court found that there was no fraud practiced by the plaintiff. A trial de novo results in the conclusion that a preponderance of the evidence required the decree entered by the district court and that there is no prejudicial error in the record. The judgment of the district court is accordingly
Affirmed.